office_of_chief_counsel department of the treasury internal_revenue_service washington d c date number release date conex-142323-10 uilc the honorable donald a manzullo u s house of representatives washington dc attention ---------------- dear mr manzullo i am responding to your letter dated date on behalf of your constituent ------------------------------ she asked about the deductibility of litigation costs that law firms pay when representing clients on a contingent gross fee basis the ninth circuit_court of appeals in 56_f3d_1016 9th cir held that a law firm was entitled to deduct the litigation costs it paid under a contingent gross fee contract in fsa lexi sec_442 we announced that we would not follow boccardo outside the ninth circuit over the years several members of the congress have asked us to clarify or change this litigating position we continue to follow the fsa and at this time have no plans to change our position on this issue members of the congress and the public have asked whether the department of the treasury intends to publish formal guidance on the deductibility of litigation costs in contingent gross fee cases the treasury_department and the irs have not yet determined whether additional guidance on this issue is appropriate conex-142323-10 i hope this information is helpful please contact me or --------------------- at ----------------------if you need further assistance sincerely thomas d moffitt chief branch income_tax and accounting
